FILED
                              NOT FOR PUBLICATION                           SEP 27 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



NICOLAS MARTINEZ-VEDOY,                           No. 12-73105

               Petitioner,                        Agency No. A092-251-384

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Nicolas Martinez-Vedoy, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming

an immigration judge’s removal order. Our jurisdiction is governed by 8 U.S.C.

§ 1252. We dismiss the petition for review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
         We lack jurisdiction to review the agency’s removal order because Martinez-

Vedoy is removable for an aggravated felony crime of violence based on his

conviction for first-degree residential burglary in violation of California Penal

Code § 459. See 8 U.S.C. § 1252(a)(2)(C); Lopez-Cardona v. Holder, 662 F.3d

1110, 1112 (9th Cir. 2011) (first-degree residential burglary under California Penal

Code § 459 constitutes a crime of violence that “by its nature, involves a

substantial risk that physical force against the person or property of another may be

used in the course of committing the offense”). This conviction is final for

immigration purposes, and the validity of this conviction is not properly before us.

See Planes v. Holder, 652 F.3d 991, 996 (9th Cir. 2011); Ramirez-Villalpando v.

Holder, 645 F.3d 1035, 1041 (9th Cir. 2011) (“A petitioner may not collaterally

attack his state court conviction on a petition for review of a BIA decision.”).

Martinez-Vedoy does not raise a colorable constitutional claim or legal question

that would invoke our jurisdiction under 8 U.S.C. § 1252(a)(2)(D).

         We lack jurisdiction to consider Martinez-Vedoy’s remaining contentions

because he failed to raise them before the BIA, and thereby failed to exhaust his

administrative remedies. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.

2004).

         PETITION FOR REVIEW DISMISSED.


                                           2                                       12-73105